Cite as 2014 Ark. 324

                  SUPREME COURT OF ARKANSAS
                                         No.   CR-13-476

                                                     Opinion Delivered July 31, 2014

                                                     PRO SE APPEAL FROM THE
DETRICK D. CROSTON                                   FAULKNER COUNTY CIRCUIT
                                 APPELLANT           COURT AND PRO SE REQUEST FOR
                                                     APPELLEE TO PRODUCE RECORDS
                                                     [NO. 23CR-04-1061]
V.
                                                     HONORABLE MICHAEL A. MAGGIO,
                                                     JUDGE
STATE OF ARKANSAS
                                    APPELLEE         APPEAL DISMISSED; REQUEST
                                                     MOOT.

                                          PER CURIAM

         In 2004, appellant Detrick D. Croston was found guilty by a jury in the Faulkner County

Circuit Court in case no. 23CR-04-1061 of aggravated robbery and theft of property and

sentenced as a habitual offender to 180 months’ imprisonment and a fine of $1000. No appeal

was taken, and a pro se motion for belated appeal was denied by this court. Croston v. State, CR-

06-425 (Ark. May 11, 2006) (unpublished per curiam).

         On August 15, 2012, appellant filed in the trial court a pro se petition for writ of error

coram nobis challenging the judgment. The trial court denied the petition on February 7, 2013.

Appellant timely filed a notice of appeal from the order on March 6, 2013, and he subsequently

lodged an appeal from the order in this court. He also filed the request that is now before us,

asking that the State be required to produce certain records to support the claims in the State’s

brief.

         The appeal is dismissed as it is clear that appellant could not prevail on appeal. The

request is moot. An appeal from an order that denied a petition for postconviction relief,
                                         Cite as 2014 Ark. 324

including a petition for writ of error coram nobis, will not be permitted to go forward where it

is clear that the appellant could not succeed on appeal. Harris v. State, 2014 Ark. 671 (per

curiam).

          The trial court in this case filed a second order on June 11, 2013, in which the court

stated,

          Upon review of the pleadings and arguments, the Court finds that the Defendant’s
          coram-nobis petition should be and hereby is DENIED.

Appellant appealed from the June 11, 2013 order by filing a notice of appeal on July 11, 2013,

and this court affirmed the June 11, 2013 order on December 5, 2013. Croston v. State, 2013 Ark.
504 (per curiam). We held in that decision that the claims of trial error raised by appellant in the

coram-nobis petition were not within the purview of a coram-nobis proceeding. The only

petition for writ of error coram nobis contained in the record in this appeal and the appeal from

the July 11, 2013 order is the petition filed August 15, 2012, indicating that the August 15, 2012

petition was denied twice.

          As this court has already considered the issues raised in the coram-nobis petition and

determined that there were no grounds stated to warrant issuance of the writ, it is clear that

appellant could not prevail in an appeal from the February 7, 2013 order that denied the August

15, 2012 petition. For that reason, the appeal is dismissed.

          Appeal dismissed; request moot.

          Detrick D. Croston, pro se appellant.

          Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                                  2